DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-35, drawn to a robotic system, classified in A61B1/00149, for example. 
II. Claims 36-40, drawn to a method, classified in A61B1/000057 for example.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in another materially different process, such as for training purposes or in industrial settings.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species of status change:
 The first embodiment para [0090];
The second embodiment of para [0091]; 
The third embodiment of para [0092]. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct species of buckling detection:
 Endoluminal buckling detection based on a comparison between measured status and expected status (paras [0094]-[0104]);
Endolumenal buckling detection based on status changes indicated by sensor data (para [0105]-[0109]);
Endolumenal buckling detection based on a comparison between status changes indicated by sensor data and optical flow data (para [0110]-[0113]);
Detecting buckling outside a patient (para [0114]-[0122]). 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
If Applicant chooses species d above, this application contains claims directed to the following patentably distinct sub-species of buckling detection based on a comparison between measured status and expected status:
 The first embodiment of FIG. 9A-B;
The second embodiment of para [0095];
The third embodiment of para [0096];
The fourth embodiment of para [0097];
The fifth embodiment of FIGS. 9E-F;
The sixth embodiment of FIGS. 9G-H;
The seventh embodiment of FIGS. 9I-J;
The eighth embodiment of FIGS. 9K-L. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
If Applicant chooses species e above, this application contains claims directed to the following patentably distinct sub-species of buckling detection based on status changes indicated by sensor data:
 The first embodiment of FIGS. 11A-B;
The second embodiment of FIGS. 11C-D;
The third embodiment of FIGS. 11E-F;
The fourth embodiment of FIGS. 11G-H. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
If Applicant chooses species g above, this application contains claims directed to the following patentably distinct sub-species of detecting buckling outside a patient:
 The first embodiment of FIGS. 13 A,B,D-F;
The second embodiment of FIG. 13C;
The third embodiment of FIG. 14;
The fourth embodiment of FIG. 15. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct species of endoscope data:
 a friction force between a sheath and a leader
a friction force between the sheath and internal anatomy
a friction force between the leader and the internal anatomy
a current location of the endoscope
a target location of the endoscope,
 insertion length of the sheath, 
insertion length of the leader, 
a distance between the sheath and the leader (e.g., a difference between the insertion length of the sheath and the insertion length of the leader, a distance between a distal end of the sheath and the tip of the endoscope), 
motion of the leader (e.g., translation , rotation, blending, etc.), 
motion of the sheath (e.g., translation, rotation, blending, etc.), 
motion of the tip (e.g., translation , rotation, deflection, etc.), 
a contact interaction between the tip and a portion of a tissue within a patient (e.g., contacting force), 
force on the leader within the patient, force on the sheath within the patient, 
force on the tip, another suitable data affecting movements of the endoscope. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct species of determining an adaptive insertion force threshold:
The first embodiment of the adaptive insertion force threshold being determined based on a nonlinear function associated with a relationship among an insertion force threshold, endoscopic data and patient data;
The second embodiment of the adaptive insertion force threshold being determined based on optimizing a metric;
The third embodiment of the insertion force threshold being determined based on a machine learning algorithm;
The fourth embodiment of the insertion force threshold may also be determined based on a look-up table;
The fifth embodiment of FIG. 16A-C.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complexity of the restriction requirement, no telephone call was made to the attorney of record (see MPEP812.01).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra L. Newton whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alexandra L Newton/
Primary Examiner, Art Unit 3779